UNITED STATES COURT OF APPEALS
                                FOR THE FIFTH CIRCUIT



                                           No. 99-20777
                                         Summary Calendar


                                   LORETTA HODGE; ET AL,

                                                                                             Plaintiffs,

                                        LORETTA HODGE,

                                                                                   Plaintiff-Appellant,

                                                  v.

                           HARRIS COUNTY HOSPITAL DISTRICT,

                                                                                 Defendant-Appellee.



                           Appeal from the United States District Court
                               for the Southern District of Texas
                                          (95-CV-3714-T)
                                          January 27, 2000
Before DAVIS, EMILIO M. GARZA, and DENNIS, Circuit Judges.
PER CURIAM:*

       Loretta Hodge, plaintiff-appellant, appeals the decision of the district court granting summary

judgment in favor of the defendant-appellee, Harris County Hospital District. Hodge sued Harris

County Hospital District for wrongful discharge and retaliation pursuant to Title VII of the Civil

Rights Act of 1964, 42 U.S.C. § 2000e et seq., and 42 U.S.C. § 1981. We have reviewed the record

and the parties’ briefs and AFFIRM for essentially the same reasons stated by the district court in its

memorandum and opinion dated July 13, 1999.




        *
         Pursuant to 5TH CIR. R. 47.5, the Court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR. R. 47.5.4.